Citation Nr: 0210687	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  95-21 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from October 1948 to April 
1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
post-traumatic stress disorder.

This claim was previously before the Board and was the 
subject of a June 1997 decision.  The portion of that 
decision that denied service connection for post-traumatic 
stress disorder was vacated by a March 1999 decision of the 
United States Court of Appeals for Veterans Claims.  This 
claim again came before the Board and was the subject of a 
September 1999 remand that sought to develop the evidence.  
That action has been completed.


REMAND

The veteran appeared before a Member of the Board at a 
personal hearing on December 13, 1996.  That Member of the 
Board issued the June 1997 decision, which was later vacated, 
and the March 1999 remand on the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder.  However, that Board Member is no longer serving as 
a Member of the Board.

The veteran was informed of the departure of that Member by 
means of a July 2002 letter.  He was offered the opportunity 
to have a hearing before a Board Member who would decide his 
appeal.  The veteran responded in August 2002 and elected to 
have another hearing before a Member of the Board at the RO.

An appellant is entitled to a personal hearing before a 
Member of the Board where, as here, he expresses a desire to 
appear in person.  38 C.F.R. § 20.700 (2001).

Accordingly, this case is REMANDED for the following:

The RO should schedule a hearing for the 
veteran before a Member of the Board at 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


